      Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


WAYNE THOMAS,                                  )
an individual,                                 )
                                               )       Case No.:      4:21-CV-2291
       Plaintiff,                              )
v.                                             )
                                               )
BRE RETAIL RESIDUAL                            )
OWNER 1, LLC,                                  )
a Texas Limited Liability Company,             )
                                               )
      Defendant.                               )
__________________________________             )

                                           COMPLAINT

       Plaintiff, WAYNE THOMAS, through his undersigned counsel, hereby files this

Complaint and sues BRE RETAIL RESIDUAL OWNER 1, LLC, a Texas Limited Liability

Company, for injunctive relief, attorneys’ fees and costs pursuant to 42 U.S.C. § 12181 et seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:

                                JURISDICTION AND PARTIES

       1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (the “ADA”). This Court is vested

with original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343. This Court has supplemental

jurisdiction over the subject matter of all other claims pursuant to 28 U.S.C. §1367(a).

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), because the

Defendant’s Property, which is the subject of this action, is located in Harris County, Texas.

       3.      Plaintiff, WAYNE THOMAS (hereinafter referred to as “MR. THOMAS” or

“Plaintiff”), is a resident of the State of Texas in Harris County.
      Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 2 of 6




       4.      MR. THOMAS is a qualified individual with a disability under the ADA. MR.

THOMAS is paralyzed from the waist down. MR. THOMAS is a paraplegic and uses a wheelchair

as his primary means of mobility.

       5.      Due to his disability, Plaintiff is substantially impaired in several major life

activities, such as walking and standing, and requires a wheelchair for mobility.

       6.      Defendant, BRE RETAIL RESIDUAL OWNER 1, LLC, a Texas Limited Liability

Company (hereinafter referred to as “Defendant”), is registered to do business in the State of

Texas. Upon information and belief, Defendant is the owner, lessor and/or operator of the real

property and improvements which are the subject of this action, to wit: the “Property”, Hearthstone

Corners, generally located at 6106 Highway 6 N, Houston, TX 77084.

       7.      All events giving rise to this lawsuit occurred in the Southern District of Texas.

                                          COUNT I
                             (VIOLATION OF TITLE III OF THE ADA)

       8.      Plaintiff realleges and incorporates into this cause of action each and every

allegation contained in the previous paragraphs of this Complaint.

       9.      The Property, a retail shopping plaza, is open to the public and provides goods and

services to the public.

       10.     Plaintiff has visited the Property multiple times and attempted to utilize the goods

and services offered at the Property and plans to return to the Property in the near future.

       11.     During his visits, MR. THOMAS experienced serious difficulty accessing the

goods and utilizing the services therein due to the architectural barriers discussed in this

Complaint. Moreover, but for the inaccessible condition of the Property, Plaintiff would like to

visit the Property more often.


                                                     2
       Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 3 of 6




        12.        Due to the barriers, Plaintiff has been unable to, and continues to be unable to, enjoy

full and equal access to good and services offered at the Property, owned, leased, and/or operated

by Defendant. Additionally, MR. THOMAS continues to desire to visit the Property, but fears

that he will again encounter serious difficulty and safety hazards due to the barriers discussed

herein which still exist.

        13.        Defendant has discriminated, and continues to discriminate, against Plaintiff in

violation of 42 U.S.C. § 12181 et. seq. and 28 C.F.R. § 36.304 et. seq. by excluding and/or denying

Plaintiff the benefits of the goods and services located on the Property by failing to provide and/or

correct the following barriers to access which Plaintiff personally observed, encountered, and

which hindered his access:

              A.       Plaintiff personally encountered inaccessible parking throughout the Property

                       due to an inadequate number of parking spaces designated as accessible. This

                       condition made it difficult for Plaintiff to locate an accessible parking space;

              B.       Plaintiff personally encountered inaccessible parking at the parking spaces

                       designated as accessible due to excessively steep long and cross slopes. These

                       conditions made it difficult for Plaintiff to safely transfer in and out of his

                       vehicle and increased his risk of fall;

              C.       Plaintiff personally encountered inaccessible routes throughout the Property

                       due to an excessive slopes, excessive lips, and pavement in disrepair. These

                       conditions made it difficult and unsafe for Plaintiff to use these routes and

                       increased his risk of fall;

              D.       Plaintiff personally encountered inaccessible curb ramp on the designated


                                                         3
      Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 4 of 6




                      accessible route at the Property due to excessively sloped side flares and lack

                      of level landing at top of ramp. These conditions made it difficult and unsafe

                      for Plaintiff to traverse the ramp and increased his risk of fall;

             E.       Plaintiff personally encountered inaccessible restroom at the Property.

                      Specifically, the restroom in the Aguirre’s Tex-Mex Restaurant did not contain

                      any insulation on the pipes under the sink. This condition made it dangerous

                      for Plaintiff to use the facilities; and

             F.       Plaintiff personally encountered inaccessible tenant entrance at the Property

                      due to lack of level clear space in the pull side clearance of entrance. This

                      condition made it difficult for Plaintiff to open entrance door safely.

       14.        Upon information and belief, there are other current violations of the ADA and the

ADA Accessibility Guidelines (“ADAAG”) at the Property, and only after a full inspection is

performed by the Plaintiff or Plaintiff’s representatives can all said violations be identified.

       15.        To date, the readily achievable barriers and other violations of the ADA still exist

and have not been remedied or altered in such a way as to effectuate compliance with the

provisions of the ADA.

       16.        Independent of his intent to return as a patron to the Property, Plaintiff additionally

intends to return to the Property as an ADA tester to determine whether the barriers to access stated

herein have been remedied.

       17.        Removal of the barriers to access located on the Property is readily achievable,

structurally feasible and easily accomplishable without placing an undue burden on Defendant.

       18.        Removal of the barriers to access located on the Property would allow Plaintiff to

                                                        4
      Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 5 of 6




fully utilize the goods and services located therein.

       19.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

prosecution of this action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs, and

expenses paid by Defendant.

                                     PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff demands judgment against Defendant and requests the

following injunctive and declaratory relief:

       A.      That the Court declare that the Property owned, leased, and/or operated by

               Defendant is in violation of the ADA;

       B.      That the Court enter an Order directing Defendant to alter its facilities to make

               them accessible to and useable by individuals with disabilities to the full

               extent required by Title III of the ADA;

       C.      That the Court enter an Order directing Defendant to evaluate and neutralize

               its policies and procedures towards persons with disabilities for such

               reasonable time so as to allow Defendant to undertake and complete

               corrective procedures;

       D.      That the Court award reasonable attorneys’ fees, costs (including expert fees),

               and other expenses of suit, to the Plaintiff; and

       E.      That this Court award Plaintiff such other additional and proper relief as may

               be just and equitable.

                                        By:    /s/ Louis I. Mussman          .




                                               Louis I. Mussman


                                                        5
Case 4:21-cv-02291 Document 1 Filed on 07/15/21 in TXSD Page 6 of 6




                              Attorney-in-charge
                              S.D. TX No. 2274288
                              Ku & Mussman, P.A.
                              18501 Pines Boulevard, Suite 209-A
                              Pembroke Pines, FL 33029
                              Tel: (305) 891-1322
                              Fax: (954) 686-3976
                              Louis@kumussman.com

                              and
                              John K. Grubb
                              Local Counsel
                              State Bar No. 08553500
                              John K. Grubb & Associates
                              5000 Montrose Blvd., # 500
                              Houston, Texas 77006
                              Tel: (713) 702-1808
                              johnkgrubb@grubblegal.com
                              Attorneys for Plaintiff




                                   6
